KNOX, District Judge.
Before plaintiff is required to throw open to the inspection of defendant “all of the books, ledgers, records, accounts sales of the two assignor corporations, and accounts sales, letters, telegrams in his possession, which plaintiff intends to use on the trial” the defendant, in conformity with Federal Rules of Procedure, rule 34, 28 U.S.C.A. following section 723c, should, showing good cause therefor, formally move for this relief. When this shall have been done, the Court will be in better position than at present to pass upon the merits of the application.